Case 1:19-mj-00264-D.]S Documentl Filed 04/19/19

AO 106 (Rev. 04/10) Application for a Search Warrant (Page I)

 

UNITED STATES DISTRICT COURT
for the
Northern District ofNeW York

 

ln the Matter of the Search of

(Br:`efly describe the property to be Searched
or identify the person by name and address)

IN THE MATTER OF THE SEARCI-I OF
INFORMATION ASSOCIATED WITH
FACEBOOK USER ID 100014302633443 AND
USERNAME ERIC BLEU THAT IS STORED
AT PREMISES CONTROLLED BY
FACEBOOK INC.

Case No. {`. \C|- tYlJ-O(o\-l' D:i§

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govermnent, request a search Warrant and
state under penalty of perjury that I have reason to believe that on the following person or property:
(idennfv the person or describe the property to be searched and its given location)f

Attachment A

located in the Northern District of New York , there is now concealed
(identr`;j) the person or describe the properly to be seized).'

Attachment B

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one ar more):

|E evidence of a crime',

|:| contraband, fruits of crime, or other items illegally possessed;

l:l property designed for use, intended for use, or used in committing a crime;
|:l a person to be arrested or a person Who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC 2250 Failure to Register as a sex offender
The application is based on these facts:
See Attached Affidavit
E Continued on the attached sheet.
l___l Delayed notice of days (give exact ending date if more than 30 days):

is requested under 18 U.S.C. § 3103a, the basis of which is Set forth on the attached sheet.

%_»‘,Z

 

Applicant 's signature

Robert lmbugio, Deputy US Marshal

 

Printed name and I:'de

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 2 of 18

AO 106 (Rev. 04/10) Application for a Search Warrant (Page 2)

 

 

Swom to before me and signed in my presence 0 .
Dafe: inns icg;,@»i n nom //\ %d’/#
Wudé%ignamre

City and State: Albany, NY Hon. Daniel J. SteWart, U.S. Magistrate Judge

 

Printed name and title

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 3 of 18

IN THE UNITED S'I`ATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE SEARCH OF

INFORMATION ASSOCIATED WITH

FACEBOOK USER ID 100014302633443 Case No.

AND USERNAME ERIC BLEU THAT IS

STORED AT PREMISES CONTROLLED Filed Under Seal
BY FACEBOOK INC.

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Robert lmburgio, being first duly swom, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with certain Facebook user IDs that is stored at premises owned,
maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking
company headquarteer in Menlo Park, California. The information to be searched is described
in the following paragraphs and in Attachment A. This affidavit is made in support of an
application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(0)(1)(A) to
require Facebook to disclose to the government records and other information in its possession,
pertaining to the subscriber or customer associated with the user IDs, as more hilly described in
Attachment B.

2. I am a Criminal Investigator/Deputy United States Marshal with the United States
Marshals Service, and l have been so employed for 9 years. I am currently assigned to the
Albany, New York Division, and I conduct various criminal investigations including Violations
of the Adam Walsh Child Protection Act of 2006. In 2018, I attended Sex Offender

Investigation Coordinator Basic training and am a collateral district Sex Offender Investigations

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 4 of 18

Coordinator. As a Deputy Marshal, I am authorized to seek and execute federal arrest and search
warrants for Title 18 criminal offenses, including offenses related to the Sex Offender
Registration and Notification Act (“SORNA”), and specifically those involving the interstate
travel of persons required to register under SORNA, in violation of Title 18, United States Code,
Section 2250. I have received training and instruction in conducting online SORNA
investigations

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 18 U.S.C. § 2250(a), Failure to Register as a
Sex Offender, have been committed by Eric TOMPKINS. There is also probable cause to search
the information described in Attachment A for evidence of these crimes, as described in
Attachment B.

PROBABLE CAUSE

5. The USMS is conducting a criminal investigation into TOMPKINS’ failure to
register as a sex offender in violation of 18 U.S.C. § 2250(a). On February 9, 2009, TOMPKINS
was arrested by the Okanogan County Sheriff’s Office in Washington and charged with Child
Molestation First Degree, in violation of the Revised Code of Washington (“RCW”) §
9A.44.083. On September 3, 2009, TOMPKINS was convicted of violating RCW 9A.44.089,
Child Molestation Third Degree. A person is guilty of such an offense when he “has, or

knowingly causes another person under the age of eighteen to have, sexual contact with another

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 5 of 18

who is at least fourteen years old but less than sixteen years old and not married to the
perpetrator and the perpetrator is at least forty-eight months older than the victim.” The victim
in the case was allegedly ten years old and the defendant was 25 years old at the time of the
offense. TOMPKINS was sentenced to a term of twelve (12) months Community Custody and
required to register as a sex offender.

6. On July 23, 2009, TOMPKINS signed a plea agreement in the Superior Court of
Washington for Okanogan County. As part of this plea, TOMPKINS signed and dated a
“Statement of Defendant on Plea of Guilty to Sex Offense” and “Offender Registration
Attachment” which included the advisement that he must register as a sex offender, and that “if I
move to another state, or if I work, carry on a vocation, or attend school in another state I must
register a new address, fingerprints, and photograph with the new state within 10 days after
establishing residence, or after beginning to work, carry on a vocation, or attend school in the
new state.” TOMPKINS signed the Statement indicating that he understood the requirements of
the Statement and Attachment.

7. On September 3, 2009, TOMPKINS was sentenced in the Superior Court of
Washington for Okanogan County to 12 months of Community Custody. As part of sentencing,
TOMPKINS signed and dated a “Felony Judgement and Sentence” which included the provision,
“[i]f you move to another state, or if you Work, carry on a vocation, or attend school in another
state you must register a new address, fingerprints, and photograph with the new state within 10
days after establishing residence, or after beginning to work, carry on a vocation, or attend

school in the new state.”

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 6 of 18

8. From November 2009 through October 2011 TOMPKINS was compliant With
registration requirements and submitted change of address registration updates to the Grant
County Sheriff on five separate occasions

9. On October 27, 2014, the Grant ,County Sheriff’s Office became aware that
TOMPKINS had failed to verify his address, or complete change of address notifications since
his last registration update in 2011. The Grant County Sheriff’s Office located TOMPKINS and
provided a copy of the “Sex and Kidnapping Offender Notification of Registration and
Requirements (Revised 7/22/2011)” RCW 9A.44.130. A Grant County Sheriff’s Deputy
reviewed the registration requirements with TOMPKINS and the document, which stated
“[o]ffenders required to register in Washington, who move to another state, or who Work, carry
on a vocation, or attend school in another state shall register a new address, fingerprints and
photograph with the new state within three business days after establishing residence, or after
beginning to work, carry on a vocation, or attend school in the new state,” was signed by both
the Grant County Deputy and TOMPKINS.

10. On August ll, 2016, the Grant County Sheriff`s Office attempted to locate
TOMPKINS at his registered address 726 Eastlake Ave (aka Main Ave), Soap Lake, Washington
to conduct an annual address verification The Grant County Sheriff’s Office discovered that
TOMPKINS was no longer residing at his registered address and had not completed a change of
address notification as required. Between August 2016 and February 2017 the Grant County
Sherif`f’s Office was unable locate TOMPKINS and an arrest warrant for TOMPKINS was
issued by the Grant County Superior Court for violation of RCW 9A.44. 132 Fail to Register as

Sex Offender.

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 7 of 18

11. On February 27, 2017 TOMPKINS obtained employment at the Hoffman Car
Wash, 5 Lowes Drive, Saratoga Springs, New York. According to Hoffman employee records,
TOMPKINS Was employed at the Hoffman Car Wash from February 27, 2017 through July 11,
2017. According to Hoffinan employee records TOMPKINS listed his home address as a
residence Clifton Park, New York.

12. On January 24, 2018 TOMPKINS obtained employment at Taco Bell, 811 Route
146, Clifton Park, New York. According to Taco Bell employee records, TOMPKINS was
employed at this location from January 24, 2018 through August 14, 2018. According to Taco
Bell employee records TOMPKINS listed his home address as a residence in Clifton Park, New
York.

13. On October 19, 2018, a due diligence search was performed by investigators with
the New York State Division of Criminal Justice Services (NYDCJS) and determined TOMPKINS
was not registered as a sex offender in New York State. Investigators have continued to conduct
searches of NYDCJ S records regularly since October 19, 2018, including on March 13, 2019, and
have determined that TOMPKINS has not registered as a sex offender in New York State.

14. On March 18, 2019, based on the facts provided in an affidavit, including the facts
set forth above, the Honorable Daniel J. Stewart signed a Criminal Complaint accusing
TOMPKINS of violating 18 U.S.C. 2250(a), failure to register and update a sex offender
registration as required by the Sex Offender Registration and Notification Act, and a warrant for
TOMPKINS’s arrest. On March 28, 2019, TOMPKINS Was arrested

15. A review of publicly-available information on Facebook reveals an account in the
name “Eric Bleu,” that contains “selfie” photographs of Tompkins, including photographs taken

in front of what appears to be the residence where TOMPKINS stayed for a period of time in

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 8 of 18

Clifton Park, New York. Based on the photographs on the account, this account is believed to be
used by TOMPKINS.

16. As of April 15, 2019, the Facebook account with User ID 100014302633443 and
Username Eric Bleu is active and publicly accessible through Facebook.

17. Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to establish
accounts with Facebook, and users can then use their accounts to share written neWs,
photographs videos, and other information with other Facebook users, and sometimes with the
general public.

18. Facebook asks users to provide basic contact and personal identifying information
to Facebook, either during the registration process or thereafter. This information may include
the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook
security questions and answers (for password retrieval), physical address (including city, state,
and zip code), telephone numbers, screen names, websites, and other personal identifiers.
Facebook also assigns a user identification number to each account

19. Facebook users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. Facebook assigns a group
identification number to each group. A Facebook user can also connect directly with individual
Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”
accepts the request, then the two users will become “Friends” for purposes of Facebook and can
exchange communications or view information about each other. Each Facebook user’s account
includes a list of that user’s “Friends” and a “News Feed,” which highlights information about

the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 9 of 18

20. Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts By adjusting these privacy settings a
Facebook user can make information available only to himself or herself, to particular Facebook
users or to anyone with access to the Intemet, including people who are not Facebook users A
Facebook user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Facebook.

21. Facebook users can create profiles that include photographs lists of personal
interests and other information Facebook users can also post “status” updates about their
whereabouts and actions as well as links to videos photographs articles and other items
available elsewhere on the Internet. Facebook users can also post information about upcoming
“events,” such as social occasions by listing the event’s time, location, host, and guest list. In
addition, Facebook users can “check in” to particular locations or add their geographic locations
to their Facebook posts thereby revealing their geographic locations at particular dates and
times A particular user’s profile page also includes a “Wall,” Which is a space where the user
and his or her “Friends” can post messages attachments and links that will typically be visible
to anyone who can view the user’s profile.

22. Facebook allows users to upload photos and videos which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or video. It
also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.
When a user is tagged in a photo or video, he or she receives a notification of the tag and a link

to see the photo or video. For Facebook’s purposes the photos and videos associated with a

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 10 of 18

user’s account Will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

23. Facebook users can exchange private messages on Facebook with other users
These messages Which are similar to e-mail messages are sent to the recipient’s “Inbox” on
Facebook, which also stores copies of messages sent by the recipient, as well as other
information Facebook users can also post comments on the Facebook profiles of other users or
on their own profiles; such comments are typically associated with a specific posting or item on
the profile. In addition, Facebook has a Chat feature that allows users to send and receive instant
messages through Facebook. These chat communications are stored in the chat history for the
account. Facebook also has a Video Calling feature, and although Facebook does not record the
calls themselves it does keep records of the date of each call.

24. If a Facebook user does not want to interact with another user on Facebook, the
first user can “block” the second user from seeing his or her account

25. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages Facebook users can “like” Facebook posts or updates as well as
webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also
become “fans” of particular Facebook pages

26. Facebook has a search function that enables its users to search Facebook for
keywords usemames or pages among other things

27. Each Facebook account has an activity log, which is a list of the user’s posts and
other Facebook activities from the inception of the account to the present. The activity log

includes stories and photos that the user has been tagged in, as well as connections made through

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 11 of 18

the account, Such as “liking” a Facebook page or adding someone as a friend. The activity log is
visible to the user but cannot be viewed by people who visit the user’s Facebook page.

28. Facebook Notes is a blogging feature available to Facebook users and it enables
users to write and post notes or personal web logs (“blogs”), or to import their blogs from other
services such as Xanga, LiveJournal, and Blogger.

29. The Facebook Gifts feature allows users to send virtual “gifts” to their friends that
appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized
message can be attached to each gift. Facebook users can also send each other “pokes” which
are free and simply result in a notification to the recipient that he or she has been “poked” by the
sender.

30. Facebook also has a Marketplace feature, which allows users to post free
classified ads Users can post items for sale, housing, jobs and other items on the Marketplace.

31. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications (“apps”) on the Facebook platform. When a
Facebook user accesses or uses one of these applications an update about that the user’s access
or use of that application may appear on the user’s profile page.

32. Facebook uses the term “Neoprint” to describe an expanded view of a given user
profile. The “Neoprint” for a given user can include the following information from the user’s
profile: profile contact information; News Feed information; status updates; links to videos
photographs articles and other items Notes; Wall postings; friend lists including the friends’
Facebook user identification numbers groups and networks of which the user is a member,

including the groups’ Facebook group identification numbers future and past event postings;

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 12 of 18

rejected “Friend” requests comments gifts; pokes; tags; and information about the user’s access
and use of Facebook applications

33. Facebook also retains Intemet Protocol (“IP”) logs for a given user ID or IP
address These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the
action, and the user ID and IP address associated with the action For example, if a user views a
Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
would show When and from what IP address the user did so.

34. Social networking providers like Facebook typically retain additional information
about their users’ accounts such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments associated with the
service (including any credit card or bank account number). In some cases Facebook users may
communicate directly with Facebook about issues relating to their accounts such as technical
problems billing inquiries or complaints from other users Social networking providers like
Facebook typically retain records about such communications including records of contacts
between the user and the provider’s support services as well as records of any actions taken by
the provider or user as a result of the communications

35. As explained herein, information stored in connection With a Facebook account
may provide crucial evidence of the “who, What, Why, when, where, and how” of the criminal
conduct under investigation thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion In my training and experience, a
Facebook user’s “Neoprint,” IP log, stored electronic communications and other data retained

by Facebook, can indicate who has used or controlled the Facebook account. This “user

10

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 13 of 18

attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence For example, profile contact information, private messaging logs
status updates and tagged photos (and the data associated with the foregoing, such as date and
time) may be evidence of who used or controlled the Facebook account at a relevant time.
Further, Facebook account activity can show how and When the account was accessed or used.
For example, as described herein, Facebook logs the Intemet Protocol (IP) addresses from which
users access their accounts along with the time and date. By determining the physical location
associated with the logged IP addresses investigators can understand the chronological and
geographic context of the account access and use relating to the crime under investigation Such
information allows investigators to understand the geographic and chronological context of
Facebook access use, and events relating to the crime under investigation Additionally,
Facebook builds geo-location into some of its services Geo~location allows for example, users
to “tag” their location in posts and Facebook “fn'ends” to locate each other. This geographic and
timeline information may tend to either inculpate or exculpate the Facebook account owner.
Last, Facebook account activity may provide relevant insight into the Facebook account owner’S
state of mind as it relates to the offense under investigation For example, information on the
Facebook account may indicate the owner’s motive and intent to commit a crime (e.g.,
information indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting
account information in an effort to conceal evidence from law enforcement).

36. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction

information, and other account information

ll

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 14 of 18

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED
37. l anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703 (c)(l)(A), by using the warrant
to require Facebook to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section l of Attachment B.
Upon receipt of the information described in Section l of Attachment B, govemment-authorized
persons will review that information to locate the items described in Section ll of Attachment B.
CONCLUSION

38. Based on the forgoing, l request that the Court issue the proposed search warrant

39. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A) &
(c)(l)(A). Specifically, the Court is “a district court of the United States . . . that ~ has
jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

40. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for the service or execution of this warrant

Respectfully submitted,

Robert lmburgio
Criminal lnvestigator/ Deputy Marshal
U.S. Marshals Service

and sworn to before me on April 19, 2019

stall/tnt

Northern District of New York

 

12

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 15 of 18

ATTACHMENT A

Property to Be Searched

This warrant applies to information associated with the Facebook User lD
1000143 02633443 and Usemame ERIC BLEU, that is stored at premises owned, maintained,

controlled, or operated by Facebook Inc., a company headquartered in Menlo Park, California.

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 16 of 18

ATTACHMENT B

Particular Things to be Seized

I. Information to be disclosed by Facebook

To the extent that the information described in Attachment A is Within the possession,

custody, or control of Facebook Inc. (“Facebook”), including any messages records files logs

or information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A, from October

l, 2014 to present, including:

(a)

(b)

(C)

(d)

All contact and personal identifying information including hill name, user
identification number, birth date, gender, contact e-mail addresses Facebook
passwords Facebook security questions and answers physical address (including
city, state, and zip code), telephone numbers screen names websites and other
personal identifiers.

All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities

All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them;

All profile information; News Feed information; status updates; links to videos
photographs articles and other items; Notes; Wall postings; friend lists including
the friends’ Facebook user identification numbers groups and networks of which
the user is a member, including the groups’ Facebook group identification

numbers future and past event postings; rejected “Friend” requests comments

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 17 of 18

(€)

(f)
(s)
(h)

(i)
(l)
(k)
(1)
(m)
(H)

(O)

(P)

gifts pokes; tags; and information about the user’s access and use of Facebook
applications

All other records of communications and messages made or received by the user,
including all private messages chat history, video calling history, and pending
“Fr'iend” requests

All “check ins” and other location information;

All IP logs including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “ an” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account;

All information about the user’s access and use of Facebook Marketplace;

The types of service utilized by the user;

The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

All privacy settings and other account settings including privacy settings for
individual Facebook posts and activities and all records showing which Facebook
users have been blocked by the account;

All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support

services and records of actions taken

Case 1:19-mj-00264-D.]S Document 1 Filed 04/19/19 Page 18 of 18

II. Information to be seized by the government

All information described above in Section l that constitutes fruits evidence and
instrumentalities of violations of 18 U.S.C. § 2250(a) involving Eric TOMPKINS, for each user
ID identified on Attachment A, information pertaining to the following matters

(a) TOMPKINS’ residence

(b) TOMPKINS’ registration as a sex offender, including in New York and
Washington.

(c) Evidence indicating how and when the Facebook account Was accessed or used,
to determine the chronological and geographic context of account access use, and
events relating to the crime under investigation and to the Facebook account
owner;

(d) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation; and

(e) The identity of the person(s) who created or used the user ID, including records

that help reveal the whereabouts of such person(s).

